DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 12-18, 20-26, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Froberg Olsson et al. (US 2019/0020444).

With regard to claims 1, 9, 17,  and 25, Froberg teaches: A method (see figure 10)/ A transmitter device (see figure 9)/ A non-transitory CRM (see paragraph 122) for wireless communication, comprising: 
a memory (memory 46/66: paragraphs  117-119 and 122); and 
one or more processors operatively coupled to the memory (processor 44/64: paragraphs  117-119 and 122), the memory and the one or more processors configured to (paragraphs 116-122): 

 receive, from a receiver device, feedback to perform code block reordering; determine to retransmit the HARQ communication based at least in part on the received feedback (see step 1002 in figure 10: paragraph 133); 
reorder the code blocks of the HARQ communication based at least in part on detecting the trigger to retransmit the HARQ communication (paragraphs  97-98, 104-105, and 135: mapping/symbol locations for retransmission. Also see step 1006 in figure 10); and 
retransmit the HARQ communication using a second code block order based at least in part on reordering the code blocks of the HARQ communication (see step 1008 in figure 10: paragraphs 135-136: second transmission with retransmitted data).  

    PNG
    media_image1.png
    811
    631
    media_image1.png
    Greyscale


With regard to claims 4, 12, 20,  and 28, Froberg teaches: wherein the one or more processors are further configured to: transmit at least one downlink control information to indicate at least one code block order for the HARQ communication (paragraphs 84-85) .  
With regard to claims 5, 13, 21, and 29, Froberg teaches: wherein a code block order of the HARQ communication is based at least in part on a cell identifier or a user identifier (paragraph 94, 106-107).  
With regard to claims 6, 14, 22, and 30, Froberg teaches: wherein the one or more processors, when reordering the code blocks, are to: apply at least one of: a pseudo-random permutation, a cyclic shift in frequency, a time shift, or a combination thereof (paragraphs 101, 104-105).  

    PNG
    media_image2.png
    617
    826
    media_image2.png
    Greyscale

With regard to claims 7, 15, and 23, Froberg teaches: wherein the one or more processors are further configured to: select a code block reordering technique based at least in part on the received feedback (paragraphs 96-100: see table 1).  
With regard to claims 8, 16, and 24, Froberg teaches: wherein retransmitting the HARQ communication comprises: retransmit the HARQ communication using a mirrored time resource in a slot relative to a time resource of a previous transmission of the HARQ communication  (paragraphs 96-100: see table 1, when Feedback 1 1 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Froberg Olsson et al. (US 2019/0020444) in view of Sun et al. (US 2018/0270022).

With regard to claims 3, 11, 19, and 27, Although Froberg disclose first transmission and second transmission (see figure 3), it does not disclose an example third transmission. Thus, Froberg does not explicitly teach the step to retransmit the HARQ communication using a third code block order after retransmitting the HARQ communication using the second code block order.  
Sun teaches wireless communication that retransmits a certain/partial code block (CBs) based on feedback (see figure 7), which is similar to the system of Froberg.  In rd transmission if the data in the second transmission is not decoded correctly (see steps 716-719: paragraph 67). 


    PNG
    media_image3.png
    783
    614
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to retransmit the HARQ .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen et al. (US 2019/0158230: see figure 9)
Yang et al. (US 2019/0207734: see figure 16)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





4/07/2021

/MARCUS SMITH/           Primary Examiner, Art Unit 2419